Citation Nr: 1443800	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of service connection for a kidney disorder (claimed as chronic glomerulonephritis with complete lack of function, bilaterally, requiring dialysis, status post kidney transplant).

2.  Entitlement to service connection for a kidney disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

A Board hearing was held at the RO (Travel Board hearing) in October 2013 before the undersigned Acting Veterans Law Judge (AVLJ), at which additional evidence was received with a waiver of RO initial consideration.  See 38 C.F.R. § 20.1304 (2013).  It was also agreed at the hearing that the record would be held open for 60 days for the Veteran to submit additional evidence.  See 38 C.F.R. § 20.709 (2013).  In November 2013, the Veteran submitted evidence along with a waiver of initial RO consideration of the evidence.  The Board has thus accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800; § 20.1304 (2013).

In a May 2011 statement of the case (SOC), the RO reopened the previously denied claim for service connection for chronic glomerulonephritis and then denied this claim on its underlying merits.  Notwithstanding prior RO action, the petition to reopen is designated on the title page above given that reopening on appeal is reserved to the Board's discretion.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1989 Board decision denied a prior petition to reopen this claim of entitlement to service connection for a kidney disorder.
 
2.  Additional evidence received since that October 1989 Board decision, however, relates to a previously unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.

3.  The evidence is at least in equipoise as to whether the Veteran's kidney disorder is directly related to service.


CONCLUSIONS OF LAW

1.  The October 1989 Board decision that declined to reopen this previously denied claim for service connection for a kidney disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1100, 20.1104 (2013).
 
2.  But there is new and material evidence since that decision to reopen this claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


3.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for a kidney disorder, claimed as chronic glomerulonephritis with complete lack of function, bilaterally, requiring dialysis, status post kidney transplant.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The petition to reopen the claim of entitlement to service connection for kidney disorder has been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, given the favorable disposition of the claim for service connection for chronic glomerulonephritis with complete lack of function, both kidneys requiring dialysis, status post kidney transplant, the Board finds that all notification and development needed to fairly adjudicate these claims has also been accomplished.

II.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition, such as nephritis, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including nephritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

Historically, the Veteran was denied service connection for a kidney disorder in a June 1975 decision by the RO, and the Board affirmed that denial in an August 1976 decision.  At the time of that prior Board decision in August 1976, there was no further level of appellate review since the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC) did not come into existence until 1988.  That Board decision therefore became final and subsumed the prior RO decisions.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.

In May 1988 he sought to reopen his claim.  That request was denied in a May 1988 rating decision, and the Board affirmed that denial on appeal in an October 1989 decision.  Id.  At the time of that Board decision in October 1989, there was no further level of appellate review since appellate review in the newly created U. S. Court of Appeals for Veterans Claims (Court/CAVC) was only available for Board decisions arising from an adverse AOJ decision for which the notice of disagreement (NOD) was received on or after November 18, 1988.  See Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (providing for Court review of final Board decisions stemming from adverse VA agency of original jurisdiction decision where notice of disagreement is received on or after November 18, 1988); see also 38 U.S.C.A. § 7266 (West 2002), Historical and Statutory Notes.  See, too, 38 U.S.C.A. §§ 4004(b), 4005 (West 1982) (currently 38 U.S.C.A. § 7104(b) and 7105(c) (2013), respectively); 38 C.F.R. § 19.104 (1985) (currently 38 C.F.R. § 20.1100 (2013)); 38 C.F.R. §§ 3.104, 19.192 (1988) (currently 38 C.F.R. §§ 3.104, 20.1103 (2013)).  Here, the Veteran's NOD was received in June 1988.  That Board decision, therefore, became final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.

The submission of new and material evidence during the years since, however, would permit the reopening of this claim and require reconsidering it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002).  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (describing "material evidence" as "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision.").

The Board finds that the evidence added to the record since the previous October 1989 Board denial - in particular a November 2007 letter from Dr. D.J.R., the Veteran's VA treating physician, indicating that it was likely that the symptomatology he manifested during his active service was a manifestation of his later-diagnosed glomerulonephritis; a November 2008 letter from H.A., M.D., a VA Physician specializing in nephrology, who echoed the positive nexus opinion of Dr. D.J.R. and further opined that that the Veteran's treatment records attributing his in-service symptomatology to urological/prostate problems likely represented a misdiagnosis of his early-stage glomerulonephritis; and January 2013 and November 2013 Letters from Dr. V.H.V. noting the Veteran's private treatment for renal dysfunction since February 1989 and opining that he renal condition likely manifested during his active service - is new and material and requires reopening of the Appellant's claim.  These statements are so significant that they must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for a kidney disorder is reopened.

The Board further ascertains grounds for the grant of service connection for a kidney disorder.  Service treatment records (STRs) note that the Veteran was found to have white and red blood cells in his urine in March 1964.  On separation in May 1965, the Veteran was again found to have blood in his urine, attributed at the time to prostatitis.  Post-service, private treatment records from Dr. S.W.A. reflect a July 1968 finding of blood in his urine, with a diagnosis of acute nephritis.  Eventually, the Veteran was diagnosed with chronic glomerulonephritis, which led to kidney failure, kidney transplant, and dialysis.  See, e.g., December 1974 Report of Dr. D.O.C. (reflecting the Veteran's treatment for chronic glomerulonephritis); February 1975 Certificate of Attending Physician (noting referral for dialysis); February 1989 Private Treatment Records from Dr. V.H.V. (reflecting a history of end stage renal disease due to glomerulonephritis as well as previous renal transplant in 1982). 

Opinions differ as to whether the Veteran's in-service symptomatology, specifically the bloody urine, represented the early clinical manifestation of his glomerulonephritis, or was, instead, the result of an unrelated condition.  The January 2011 VA examiner opined that the in-service symptomatology was more likely attributable to infection in the prostate, which subsequently resolved prior to the onset of glomerulonephritis.  This notwithstanding, opinions from VA physicians dated in November 2007 and November 2008, and opinions from his private treating physician dated in November 2007 and January 2013, reflect findings that the symptomatology noted during active service, when considered in conjunction with the post-service kidney pathology, establishes that the Veteran's kidney disorder likely manifested during this active service.   Thus, the record contains medical opinions weighing both in favor of and against the Veteran's claim.  The Board duly resolves reasonable doubt in the Veteran's favor as to in-service incurrence of his kidney disorder where, as here, the medical evidence and findings essentially are in a state of relative equipoise; therefore, service connection is granted.  See 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim for service connection for a kidney disorder (claimed as chronic glomerulonephritis with complete lack of function, bilaterally, requiring dialysis, status post kidney transplant) is reopened.

The reopened claim for service connection for a kidney disorder is granted.  


REMAND

Pursuant to this Board's decision, service connection has been granted for a kidney disorder; however, a rating has not yet been assigned for the now service-connected disability.  As the assigned rating would affect the Veteran's potential entitlement to a TDIU under 38 C.F.R. § 4.16(a), the Board finds the claim for TDIU is not yet ripe for adjudication and shall also be remanded to the RO/AMC for readjudication pending the assignment of ratings for his kidney disorder.  See 38 C.F.R. § 4.16(a) (2013). 

On remand, the RO should take any additional development as deemed necessary to address the Veteran's TDIU claim, including the provision of a VA examination if warranted.  See 38 C.F.R. § 3.159(c)(4)(i) (2013); Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).  Moreover, as there is evidence to suggest that the Veteran's service-connected disabilities render him unemployable, the Board finds that if the combined schedular rating fails to meet the schedular percentage standards of section 4.16(a) even after the assignment of a rating for his kidney disorder, the criteria for submission of the Veteran's claim to the Director, Compensation and Pension Service for extraschedular consideration have been met.  See November 2013 Letter from Dr. V.H.V. (indicating that the Veteran is unable to engage in gainful occupation to due to the effects of his now service-connected kidney disorder).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.


2.  After a disability rating has been assigned the Veteran's now service-connected kidney disorder, review the evidence of record and determine if further development is warranted.  The RO should take any additional development deemed necessary, including scheduling the Veteran for a VA examination to address the issue of employability, if warranted.  Additionally,  if the combined schedular rating fails to meet the schedular percentage standards of 38 C.F.R. §  4.16(a), the RO/AMC should refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of whether a TDIU is warranted under 38 C.F.R. § 4.16(b) .


3.  After the development has been completed, adjudicate the claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


